USCA11 Case: 21-13251      Date Filed: 07/29/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13251
                   Non-Argument Calendar
                   ____________________

FEDNERT ORISNORD,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:16-cv-60996-WPD
                   ____________________
USCA11 Case: 21-13251         Date Filed: 07/29/2022      Page: 2 of 2




2                       Opinion of the Court                  21-13251


Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Fednert Orisnord, pro se, appeals the district court’s dismis-
sal for lack of jurisdiction of his Fed. R. Civ. P. 59(e) motion to cor-
rect. Rather than addressing the district court’s decision, Orisnord
makes the same arguments that he made below, which the court
did not address. We affirm.
      We review de novo the district court’s dismissal of a motion
to vacate, set aside, or correct sentence as “second or successive.”
McIver v. United States, 307 F.3d 1327, 1329 (11th Cir. 2002). Un-
der Fed. R. Civ. P. 59(e), a motion to alter or amend a judgment
must be filed no later than 28 days after the entry of the judgment.
While we liberally construe pro se briefs, issues not briefed on ap-
peal by a pro se litigant are deemed abandoned. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
       Here, liberally construing his brief, Orisnord has abandoned
any challenge to the district court’s order dismissing his motion for
lack of jurisdiction by not presenting any arguments about that or-
der. Accordingly, we affirm.
       AFFIRMED.